Appeal from an order of the Family Court, Allegany County (Lynn L. Hartley, J.H.O.), entered October 12, 2005 in a proceeding pursuant to Family Court Act article 4. The order modified an order of custody.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to respondent’s contention, Family Court properly modified the existing custody arrangement to which the parties had stipulated by awarding petitioner primary physical custody of the parties’ son. Petitioner made the requisite “showing of a change in circumstances which reflects a real need for change to ensure the best interest[s] of the child” (Matter of Irwin v Neyland, 213 AD2d 773, 773 [1995]; see Matter of Amy L.M. v Kevin M.M., 31 AD3d 1224 [2006]). Contrary to respondent’s further contention, we conclude on the record before us that the court did not err in failing sua sponte to order psychological examinations of the parties (see Matter of McCullough v Brown, 21 AD3d 1349 [2005]). Present—Gorski, J.P., Smith, Centra and Green, JJ.